DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 12/22/2021. Claims 1-2 and 6-7 have been amended. 

Specification
3.	The amended title filed on 12/22/2021 has been accepted and made of record. 


Allowable Subject Matter
4.	Claims 1-7 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	 The prior art teaches monitoring a shutter speed and disabling/enabling a shake correction processing (image stabilization processing) in accordance with the detected shutter speed. The prior art further teaches using an electronic shutter (electronic front curtain) when performing an image stabilization processing. However, the prior art fails to teach or suggest when detecting that the shutter speed is greater than a threshold value, disabling an image stabilization processing and further using in this scenario an electronic curtain as a front curtain. That is, the prior art fails to disclose the specific limitations as follows. 
claim 1, the prior art does not teach or fairly suggest “…a control unit configured to provide control on image stabilization by the image-stabilization mechanism, wherein the image sensor has a first mode for acquiring the image based on light passing through an area formed by the front blade group and the rear blade group, and a second mode for acquiring the image based on light passing through an area between an electronic front curtain of the image sensor and the rear blade group, wherein in the first mode, the control unit provides the control on the image stabilization, and wherein in the second mode, the control unit determines whether or not to provide the control on the image stabilization, based on the shutter speed set by the setting unit, and when the shutter speed set by the setting unit is faster than a26103/383/3952648.1PATENT26103.424 predetermined shutter speed, the control unit does not provide the control on the image stabilization…” and used in combination with all of the other limitations of claim 1.

8. 	Claims 2-5 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

9. 	Regarding claim 6, the prior art does not teach or fairly suggest “…reducing blur by providing control on image stabilization by an image-stabilization mechanism and moving the image sensor based on a shake amount detected by a shake detection unit; wherein the image sensor has a first mode for acquiring the image based on light passing through an area formed by a front blade group and a rear blade group of the shutter apparatus, and a second mode for acquiring the image based on light passing through an area between an electronic front curtain of the image sensor and the rear 


10. 	Regarding claim 7, the prior art does not teach or fairly suggest “…reducing blur by providing control on image stabilization by an image- stabilization mechanism and moving the image sensor based on a shake amount detected by a shake detection unit; wherein the image sensor has a first mode for acquiring the image based on light passing through an area formed by a front blade group and a rear blade group of the shutter apparatus, and a second mode for acquiring the image based on light passing through an area between an electronic front curtain of the image sensor and the rear blade group, wherein in the first mode, the step of reducing blur provides the control on the image stabilization, and wherein in the second mode, the step of reducing blur determines whether or not to provide the control on the image stabilization, based on the shutter speed set in the step of setting and when the shutter speed is faster than a predetermined shutter speed, the step of reducing blur does not provide the control on the image stabilization…” and used in combination with all of the other limitations of claim 7.
. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/02/2022